DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 19, the limitation ”the second layer” renders the claim indefinite because it lacks antecedent basis and no second layer was previously recited.  Therefore, it is suggested Applicant change “the second layer” in claim 14, lines 19 to “the second portion” or “a second layer”.  For examination purposes, the limitation will be interpreted and examined as “the second portion”.  Correction is requested.
Claims 15-18 are also rejected as being dependent on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) in view of Reznicek (US Patent No. 10,170,638).
Regarding claims 1 and 19, Chiang discloses a method and an integrated circuit including at least one transistor Fig 1A-1L-3, the integrated circuit comprising: a substrate Fig 1H, 100; a body above the substrate Fig 1H, 120’, the body including semiconductor material¶0018; a gate structure Fig 1I, 240 and Fog 1I-1, 240 wrapped around the body and in contact with the substrate, the gate structure including a gate electrode and a gate dielectric ¶0045-0047, the gate dielectric between the gate electrode and the body  ¶0045-0047, the gate electrode including one or more metals  ¶0045-0047; a source region and a drain region Fig 1L, 210, the body between the source and drain regions Fig 1L, 210, the source and drain regions including semiconductor material ¶0035; a first layer Fig 1L, 150 including one or more dielectrics, at least a portion of the first layer between the substrate and the source region Fig 1L, 150; and a second layer including one or more dielectrics, at least a portion of the second layer between the substrate and the drain region Fig 1L, 150 ¶0024-0025.Chiang discloses all the limitations except for the arrangement of the first layer relative to the gate structure.
Whereas Reznicek discloses an integrated circuit including at least one transistor, the integrated circuit comprising: a substrate Fig 8, 10; a body Fig 8, 14 (Column 3, lines 60-67) above the substrate, the body including semiconductor material (Column 3, lines 60-67); a gate structure Fig 8, 34 including a gate electrode and a gate dielectric Fig 8, 32, the gate dielectric Fig 8, 32 between the gate electrode and the body, and the gate structure having a bottommost surface Fig 8; a source region and a drain region Fig 8, 26, the body Fig 8, 14 between the source and drain regions, the source and drain regions; a first layer Fig 8, 22 including one or more dielectrics, at least a portion of the first layer between the substrate and the source region Fig 8, wherein the first layer does not extend vertically beneath the gate structure Fig 8, and wherein the first layer has an uppermost surface above the bottommost surface of the gate structure Fig 8; and a second layer including one or more dielectrics Fig 8, at least a portion of the second layer between the substrate and the drain region, wherein the  second layer does not extend vertically beneath the gate structure Fig 8, and wherein the second layer has an uppermost surface above the bottommost surface of the gate structure Fig 8. Chiang and  Reznicek are analogous art because they are directed to nanosheets stack and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Reznicek as an alternative arrangement and to adequate insulation to the device.
Regarding claims 2 and 20, Chiang discloses wherein the substrate is a bulk silicon substrate ¶0017.
Regarding claim 3, Chiang discloses wherein the body is a nanowire, nanoribbon, or nanosheet ¶0022.
Regarding claim 4, Chiang discloses wherein the first and second layers include the same material ¶0024-0025.
Regarding claim 5, Chiang discloses wherein a portion of the first layer is between the body and the substrate, and a portion of the second layer is between the body and the substrate Fig 1L.
Regarding claim 7, Chiang discloses wherein the first layer is conformal to a first trench formed in the substrate, and the second layer is conformal to a second trench formed in the substrate ¶0024.
Regarding claim 8, Chiang discloses wherein the semiconductor material included in the body includes at least one of silicon or germanium ¶0020.
Regarding claim 9, Chiang discloses wherein the semiconductor material included in the body includes group III-V semiconductor material ¶0020.
Regarding claim 10, Chiang discloses wherein a bottom surface of the first layer is lower than a top surface of the substrate, and a bottom surface of the second layer is lower than a top surface of the substrate Fig 1L, 150.
Regarding claim 11, Chiang discloses further comprising an additional body between the source and drain regions, the additional body above the body, the additional body including semiconductor material, wherein a distance between the substrate and the body is greater than a distance between the body and the additional body Fig 1L.
Regarding claim 12, Chiang discloses wherein the body and the additional body include the same material¶0020.
Regarding claim 14, Chiang discloses  an integrated circuit including at least one transistor, the integrated circuit comprising: a substrate Fig 1H, 100; a body above the substrate Fig 1H, 120’, the body including semiconductor material¶0018; a gate structure Fig 1I, 240 and Fog 1I-1, 240 wrapped around the body, the gate structure including a gate electrode and a gate dielectric ¶0045-0047, the gate dielectric between the gate electrode and the body  ¶0045-0047, the gate electrode including one or more metals  ¶0045-0047, and the gate structure having a bottommost surface Fig 2B; a source region and a drain region Fig 1L, 210, the body between the source and drain regions Fig 1L, the source and drain regions including semiconductor material and one of n-type or p-type dopant¶0034, the source and drain regions on semiconductor material including the other of n-type or p-type dopant¶0034, a portion of the source region between portions of the semiconductor material including the other of n-type or p-type dopant¶0034, and a portion of the drain region between portions of the semiconductor material including the other of n-type or p-type dopant¶0034-0035 Fig 1L, wherein the source and drain regions have a bottommost surface below the bottommost surface of the gate structure Fig 2B. Chiang discloses all the limitations except for the arrangement of a layer relative to the gate structure.
Whereas Reznicek discloses an integrated circuit including at least one transistor, the integrated circuit comprising: a substrate Fig 8, 10; a body Fig 8, 14 (Column 3, lines 60-67) above the substrate, the body including semiconductor material (Column 3, lines 60-67); a gate structure Fig 8, 34 including a gate electrode and a gate dielectric Fig 8, 32, the gate dielectric Fig 8, 32 between the gate electrode and the body, and the gate structure having a bottommost surface Fig 8; a source region and a drain region Fig 8, 26, the body Fig 8, 14 between the source and drain regions, the source and drain regions; a layer Fig 8, 22 including one or more dielectrics, at least a portion of the first layer between the substrate and the source region Fig 8, a second portion of the layer between the substrate and the drain region, and wherein the second portion has an uppermost surface above the bottommost surface of the gate structure Fig 8. Chiang and  Reznicek are analogous art because they are directed to nanosheets stack and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Reznicek as an alternative arrangement and to adequate insulation to the device.
Regarding claim 15, Chiang discloses wherein the substrate is a bulk silicon substrate ¶0017.
Regarding claim 16, Chiang discloses wherein the body is a nanowire, nanoribbon, or nanosheet ¶0022.
Regarding claim 18, Chiang discloses further comprising a layer including carbon between the gate structure and the substrate ¶0031.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) in view of Reznicek (US Patent No. 10,170,638) and in further view of Bourjot et al (US Publication No. 2019/0341448).
	Regarding claim 6, Chiang discloses all the limitations but silent on the contact. Whereas Bourjot discloses a first contact structure in contact with the source region, the first contact structure including one or more metals, a portion of the first layer between the gate structure and the first contact structure; and a second contact structure in contact with the drain region, the second contact structure including one or more metals, a portion of the second layer between the gate structure and the second contact structure Fig 20A-20B, 39A-39B.Chiang and Bourjot are analogous art because they are directed to Gate all around devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Bourjot to provide an improved interconnect.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) n view of Reznicek (US Patent No. 10,170,638) and in further view of Carr et al (US Publication no. 2020/0013900).
	Regarding claim 13, Chiang discloses all the limitations but silent on a computing system. Whereas Carr discloses a computing system comprising the integrated circuit of claim 1 ¶0089-0090. Chiang and Carr are analogous art because they are directed to Gate all around devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Carr to provide a more versatile integrated circuit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) and Reznicek (US Patent No. 10,170,638)  in further view of Liu et al (WO2017111774A1 with corresponding US Publication No. 2018/0350932 used for citation purposes only).
	Regarding claim 17, Chiang is silent on the dopant of the semiconductor material used for the source and drain region. Whereas Liu discloses a semiconductor material including the other of n type or p type dopant is native to the substrate ¶0015, 0020. Chiang and Liu are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Liu as an alternative method on doping the source and drain region.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811